Citation Nr: 1016500	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-26 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tension headaches.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from October 1962 to March 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2008 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Veteran was scheduled for a Travel Board hearing with a 
Veterans Law Judge in April 2010 but failed to report.  He 
has not provided a reason for his failure to report or 
requested that the hearing be rescheduled.  Therefore, the 
Board will proceed with the consideration of his appeal.  
38 C.F.R. § 20.704(d) (2009)


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Prior to March 26, 2008, the service-connected tension 
headaches, although prostrating, were not shown to occur on 
the average more than once every two months.

3.  As of March 26, 2008, the Veteran's headaches have been 
manifested by very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for tension headaches prior to March 26, 2008, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic 
Code 8100 (2009).

2.  The criteria for a disability rating of 50 percent for 
tension headaches are met effective March 26, 2008.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.124a, Diagnostic Code 8100 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The record reflects the Veteran was provided VCAA compliant 
notice in a letter mailed in September 2007 that included 
notice regarding the disability-rating and effective-date 
elements of her claim, prior to the issuance of the rating 
decision on appeal.  

The Board also finds VA has complied with its duty to assist 
the Veteran in the development of her claim.  In this regard, 
the Board notes that service treatment records (STRs), VA 
medical records, private medical records, and VA compensation 
and pension (C&P) examinations have been associated with the 
claims folder.  The Veteran has not identified any additional 
outstanding evidence.  The Board is also unaware of any such 
evidence.  

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2009).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the Veteran's condition.  Id. at 
594.  However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Tension headaches are rated based upon their frequency and 
severity, in accordance with 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  A 10 percent rating is warranted for 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A 30 percent rating is 
warranted for characteristic prostrating attacks occurring on 
an average once a month over the last several months.  A 50 
percent rating is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  Assignment of a 50 percent 
disability evaluation is the maximum schedular rating allowed 
under Diagnostic Code 8100.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54. 

Background

The Veteran claims that his tension headaches warrant a 
higher evaluation than the currently assigned 10 percent.  

The Veteran was afforded a VA examination in November 2007.  
The Veteran reported that he had suffered from tension 
headaches since 1974.  The headaches start at the nape of his 
neck, move up his head, and worsen as the day progresses.  
The report stated that the Veteran was able to work but 
required medication.  He reported that he experienced 
headaches on an average of three times per month which lasted 
for seven hours.  Further the Veteran reported that he was 
unable to perform daily functions during flare-ups.  He 
stated he treated the headaches with Tylenol which had a poor 
response.  

Upon examination, the cranial nerves revealed normal findings 
and coordination was within normal limits.  The diagnosis of 
tension headaches remained with no change.  

A March 26, 2008 letter from Dr. I. R., stated that the 
Veteran's headaches are very frequent, completely 
prostrating, and consist of prolonged attacks that are 
productive of severe economic inadaptability.

A March 2008 VA treatment note showed that the Veteran had a 
history of chronic migraine headaches that were off and on, 
that worsened, and were not relieved by Tylenol.  

Additional medical evidence of record indicates that the 
Veteran suffers from severe headaches that are very frequent 
and completely prostrating.  They are productive of prolonged 
attacks that are creating a severe economic inadaptability 
that prevents him from working full time.  Specifically, 
April and September 2008 and June 2009 letters from the 
Veteran's private doctor Dr. R.E.J., M.D., indicate that the 
Veteran experiences headaches very frequently, often three 
times a month for the past two to three years.  These letters 
indicate that the headaches last for over four to five hours 
and prevent the Veteran from working full time.  The June 
2009 letter specifies that the Veteran is no longer to work 
due to his headaches.  

Analysis

Given the above mentioned medical evidence, the Board finds 
that the Veteran is entitled to a 50 percent disability 
evaluation as discussed below.  

Prior to March 26, 2008, the service-connected tension 
headaches, although prostrating, were not shown to occur on 
the average more than once every two months. The evidence, 
however, does show that as of March 26, 2008, the service-
connected tension headaches have been manifested by frequent, 
completely prostrating, and prolonged attacks that created a 
severe economic inadaptability that render the Veteran unable 
to work.  The Veteran's statements and medical opinions from 
two doctors support the assignment of a 50 percent disability 
evaluation.  There are no other relevant diagnostic codes for 
consideration.

The Veteran is considered competent to report the observable 
manifestations of his/her claimed disability.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears 
is capable of lay observation"); Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994) (lay testimony iterating knowledge and 
personal observations of witness are competent to prove that 
claimant exhibited certain symptoms at particular time 
following service).  Due to the consistency of his 
statements, the Board finds that the Veteran's claims 
regarding his headaches are credible.  

Given these facts, the Board finds that the service-connected 
tension headaches warrant an assignment of a 50 percent 
rating, as of March 26, 2008. The benefit of the doubt is 
resolved in the Veteran's favor to this extent.


 



Extra-schedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. However, in the second step of the inquiry, if 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization"). Thun v. Shinseki, 
F.3d 1366 (Fed. Cir. 2009). Here, as discussed above, the 
rating criteria for the service-connected tension headaches 
reasonably describe the Veteran's disability level and 
symptomatology. Thus, as the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluations are adequate, and no referral for extraschedular 
evaluations is required. Id.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
tension headaches prior to March 26, 2008, is denied.




Entitlement to an evaluation of 50 percent for tension 
headaches is granted, effective March 26, 2008, subject to 
the law and regulations governing the payment of monetary 
benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


